Citation Nr: 1529471	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  01-01 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date prior to February 11, 2000 for an increased evaluation for a low back disability, currently evaluated at 40 percent.

2.  Entitlement to a disability rating in excess of 40 percent for a low back disability.

3.  Entitlement to an extraschedular evaluation for a service-connected low back disability.  

4.  Entitlement to an effective date prior to May 13, 2011 for an increased evaluation for right leg radiculopathy, currently evaluated at 20 percent.

5.  Entitlement to a disability rating in excess of 20 percent for right leg radiculopathy.

6.  Entitlement to an effective date prior to May 13, 2011 for an increased evaluation for left leg radiculopathy, currently evaluated at 20 percent.

7.  Entitlement to a disability rating in excess of 20 percent for left leg radiculopathy.

8.  Entitlement to an effective date prior to June 9, 2008 for the award of total rating for compensation based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Esquire


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel


INTRODUCTION

The Veteran served with the National Guard from July 1975 to July 1984 and had verified active service from June 18, 1983 to July 2, 1983.  

This matter comes before the Board of Veterans' Appeal (Board) on appeal from December 2000 and September 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In a September 2003 decision the Board, among other issues, denied a rating in excess of 20 percent for a  lumbar spine disorder and denied TDIU.  The Veteran appealed the lumbar spine issue to the United States Court of Appeals for Veterans Claims (Court). 

In March 2006, the Court vacated the Board's denial of an increased rating for the lumbar spine disorder and remanded it back to the Board for further adjudication consistent with its order.  The Court determined that the Board failed to provide adequate reasons and bases in its denial, in failing to fully address functional impairment that was noted in a March 2000 VA examination and described as causing 5 percent additional impairment during flare-ups, as well as additional evidence of functional impairment in other VA examinations from January 2003.  The Board remanded the back claim in July 2007 for further development. 

In June 2008, the Veteran filed a second claim for TDIU.

In a January 2009 decision, the Board again denied the Veteran's claim for a rating in excess of 20 percent for the lumbar spine disorder, but granted separate 10 percent disability ratings for neurologic impairment impacting both lower extremities (effective September 23, 2002).  Of note, the 10 percent ratings were effectuated by a rating decision in January 2009, and appellate rights were given, but the Veteran did not appeal the issue. 

The Board decision denying the back claim on an extraschedular basis was vacated by a September 2009 Joint Motion for Partial Remand (Joint Remand) and the issue of an increased rating for lumbosacral strain with mechanical back pain, L5 disc bulging and limitation of motion for compliance with the instructions in the Joint Remand, was remanded.  The JMR concluded that the Board had failed to address favorable evidence in determining that the Veteran was not entitled to referral for consideration of an extra-schedular rating.  38 C.F.R. § 3.321(b)(1).  However, the JMR was explicit in stating that no other portion of the Board decision aside essentially the extraschedular component of the back claim was to be disturbed.  The JMR made absolutely no mention of the assignment of 10 percent ratings for neurologic impairment.

In October 2010, the Board remanded the back issue for referral to the director of Compensation and Pension for consideration of whether an extraschedular rating was warranted.

In a September 2011 rating decision, the RO increased the disability rating for the Veteran's service-connected lumbar spine disorder to 40 percent, effective February 11, 2000, the date the Veteran's claim was received.  The rating decision also increased the neurologic ratings to 20 percent as of May, 13, 2011.

In the September 2011 rating decision, the RO also granted entitlement to a TDIU, effective June 9, 2008, the date the Veteran's claim for entitlement to a TDIU had been received.  

In response, the Veteran's attorney submitted a notice of disagreement in November 2011, indicating the Veteran with the effective date assigned for the TDIU (seeking earlier than June 9, 2008), he also was noted to be seeking a rating in excess of 20 percent earlier than February 2000, and to be seeking a rating in excess of 40 percent for his back disability.
 
In a January 2012 decision, the Board denied a schedular rating in excess of 40 percent for the Veteran's back period from February 2000 onward.  In May 2011 at a VA examination for his low back, the Veteran's evaluation was increased to 40 percent.  The RO treated this new evidence as an informal claim for an increased rating, and decided in a September 2012 rating decision that the Veteran's 40 percent rating should be continued.  After a July 2012 VA examination the RO issued another rating decision continuing the Veteran's 40 percent rating.  The Veteran filed an NOD to this decision, and perfected an appeal asserting that he is entitled to a disability rating in excess of 40 percent for the period from July 17, 2012 onward, and remanded the issue of an extraschedular rating for the Veteran's back for referral to the director of Compensation and Pension and the issue an earlier effective date for TDIU for the issuance of a statement of the case (the Veteran perfected this issue in December 2014).

As noted, the Board specifically denied a schedular rating in excess of 40 percent for the Veteran's back disability in January 2012, while referring the issue of an extraschedular rating.  This determination by the Board was not appealed and is final.  An informal claim for a schedular rating in excess of 10 percent 40 percent was received on July 17, 2012, and as such, the schedular portion of the Veteran's back claim has only existed since that date. 


FINDINGS OF FACT

1.  The Veteran's claim for a rating in excess of 20 percent for his low back disability was received on February 11, 2000.  

2.  There is no evidence of record, during the year prior to February 11, 2000, which demonstrates that it is factually ascertainable that an increase in the Veteran's back  disability occurred so as to warrant a schedular rating in excess of 40 percent.  

3.  The Veteran's informal claim for an increased rating for a back disability was received on July 17, 2012.   

4.  The Veteran's low back disability is manifested by limitation of motion and complaint of pain.  The evidence does not show that ankylosis has been present at any time, and it has not been shown that incapacitating episodes have been present of sufficient duration to warrant a rating in excess of 40 percent. 

5.  The Veteran's back disability has not been shown to cause either intervertebral disc syndrome with incapacitating episodes or ankylosis during the course of his appeal; and the back disability is not unique or unusual such that it is not adequately described by the schedular rating criteria.
 
6.  The Veteran's May 2011 VA examination was treated as an informal claim for an increased rating for his bilateral leg radiculopathy; and a September 2011 rating decision granted a 20 percent rating for each leg with an effective as of the date of the examination.
 
7.  There is no evidence of record, during the year prior to May 13, 2011, which demonstrates that it is factually ascertainable that an increase in the neurologic impairment of either leg occurred so as to warrant a rating in excess of 10 percent.  

8.  The evidence of record does not show moderately severe incomplete paralysis of either the sciatic or external popliteal nerve in the right or left leg.  

9.  The Veteran's claim for TDIU was received on June 9, 2008, after having been finally denied in September 2003.  

10.  The evidence does not make it factually ascertainable that the Veteran was unable to obtain or maintain substantially gainful employment within a year of his June 2008 TDIU claim.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than February 11, 2000 for the assignment of a rating in excess of 20 percent for the low back disability have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

2.  The criteria for a schedular rating in excess of 40 percent for a low back disability have not been met.  38 U.S.C.A. § 1155, 5103, 5107 (West 2014); 38 C.F.R. 3.159, 3.321, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5235-5243 (2014).

3.  The criteria for an extraschedular rating for the Veteran's service-connected back disability have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.321(b) (2014). 

4.  The criteria for an effective date earlier than May 13, 2011 for the assignment of 20 percent ratings for right and leg radiculopathy have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

5.  The criteria for an evaluation in excess of 20 percent for left leg radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Codes 8520, 8521 (2014).  

6.  The criteria for an evaluation in excess of 20 percent for right leg radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Codes 8520, 8521 (2014).  

7.  The criteria for an effective date, earlier than June 8, 2008, for the award of TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.340, 3.341, 3.400, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

With respect to the Veteran's effective date claims, no VCAA notice is necessary because the outcome of this issue depends exclusively on documents that are already contained in the claims file.  The United States Court of Appeals for Veterans Claims (Court) has held that a Veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide him with VCAA notice of the law and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  Moreover, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  

With respect to the Veteran's increased rating claims, as to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Veteran was afforded VA examinations in May 2011 and July 2012 to address his service-connected low back disability and radiculopathy of his lower extremities.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations and opinions, considered along with the medical evidence of record, are adequate because they were performed by a medical professional, and were based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  The Board finds that the rating examinations reported findings pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes VA and private treatment records, and the Veteran has not identified any potentially relevant records that have not been obtained.  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claims, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  

As described, the Board finds that VA has fulfilled the duties to notify and assist the Veteran, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Merits

Entitlement to an Earlier Effective Date for an Increased Evaluation for a Low Back Disability

The Veteran contends he is entitled to an effective date earlier than February 11, 2000 for the assignment of a 40 percent rating for a low back disability.  

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2) (West 2014) and 38 C.F.R. § 3.400(o) (2014).  The general rule as to the effective date of an award of increased compensation is that the effective date of the award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

An exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

Any communication or action, indicating an intent to apply for VA benefits from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim. Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  The date of receipt of evidence from a private physician or a lay person will be accepted when the evidence furnished by or in behalf of the claimant is within the competence of the physician or lay person and shows a reasonable possibility of entitlement to benefits.  38 C.F.R. § 3.157(b)(2).  Also, the date of VA outpatient or hospital examination, or the date of admission to a VA or uniformed services hospital, will be accepted as the date of receipt of a claim when the report of such treatment or examination relates to a disability for which increased compensation is sought.  38 C.F.R. § 3.157(b)(1).

Based on a review of the evidence, the Board concludes that an effective date earlier than February 11, 2000 for the assignment of a 40 percent schedular rating for a low back disability is not warranted.  

In a July 1988 rating decision, the rating for the Veteran's back disability was increased to 20 percent.  The Veteran appealed this decision to the Board, but his appeal was denied by a July 1990 decision, which is final.  In August 1994, the Veteran indicated that he wanted an increased disability rating for his back, but he failed to suggest any change in his disability that would support any worsening, and he did not identify any new evidence that would show any worsening.  His claim was denied in a November 1994 letter.  Following that date, the next time a claim for increase was received was February 11, 2000, which now serves as the date of claim.  Of note, no evidence regarding the condition of the Veteran's back disability is of record between February 11, 1999 and February 11, 2000, and as such, it is not factually ascertainable that his back disability was more severe than the 20 percent rating prior to the receipt of his claim. 

As such, February 11, 2000 represents the earliest date on which the increased schedular rating can be assigned. 

Therefore, the Veteran's request for an earlier effective date for the 40 percent schedular rating for his service-connected low back disability is denied.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. Id.  The Board has considered whether a staged rating is warranted; however, as will be discussed, the symptoms related to the Veteran's low back disability have not changed in severity over the course of the appeal to warrant a further staged rating. 

The Veteran is currently in receipt of a 40 percent evaluation for his low back disability under Diagnostic Code 5242.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  The rating criteria, in pertinent part, provide a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for when forward flexion of the thoracolumbar spine is limited to 30 degrees or less; when or favorable ankylosis of the entire thoracolumbar spine is present.  A 50 percent rating is assigned where unfavorable ankylosis of the entire thoracolumbar spine is present, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffens, or aching in the area of the spine affected by residuals of injury or disease).  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, Note (2). 

Intervertebral Disc Syndrome is rated under Diagnostic Code 5243 and is evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, Note (6).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the rating criteria, in pertinent part, provides a 20 percent rating when the evidence shows incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is provided when the evidence shows incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating, the maximum available, is warranted when the evidence shows incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For VA purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a.  In this case, the Board notes that the Veteran has at no time been diagnosed with IVDS.  

Entitlement to a Schedular Back Rating in Excess of 40 Percent 

In February 2000 the Veteran's claim for an evaluation in excess of 20 percent for his low back disability was received and in December 2000 the RO denied this increase.  The Veteran submitted a notice of disagreement to this decision in December 2000, and perfected his appeal to the Board.  Since that time, as explained in greater detail in the introduction of this decision, the Veteran's claim has been addressed by several decisions by the Board and several orders from the Court.  While this issue (at the time of the September 2011 rating decision captioned as entitlement to a rating in excess of 20 percent for a lower back disability) was before the Board in September 2011 and under its jurisdiction, a September 2011 rating decision increased the Veteran's low back disability rating to 40 percent based on the findings of a May 2011 VA examination, with an effective date of February 11, 2000.  The legal merit to such an effective date for the assignment of the 40 percent rating is not before the Board at this time and will not be addressed.  The Veteran appealed the 40 percent schedular rating that was assigned.

In January 2012 the Board denied the Veteran's schedular increased rating claim for his low back disability in excess of 40 percent during this period and remanded his extraschedular claim.  The Board's denial of the 40 percent schedular rating is final and was not appealed. 

 In July 2012 the Veteran was afforded a new VA examination and, based on this examination, the RO issued a rating decision in September 2012 continuing the Veteran's 40 percent.  The Veteran filed a notice of disagreement to this September 2012 rating decision, claiming he was entitled to a schedular rating in excess of 40 percent and perfected his appeal.  Although the Veteran stated that he was disagreeing with the September 2011 rating decision, the Board finds that this is in error, as the January 2012 Board decision already considered the September 2011 rating decision and that decision is final.  Therefore, the appeal period for the Veteran's increased schedular rating in excess of 40 percent commences as of July 17, 2012.  This period will be addressed below.

After a full review of the record, including the present level of disability and current lay and medical findings, the Board concludes that a schedular rating in excess of 40 percent for the service connected low back disability is not warranted.

In July 2012 the Veteran was afforded a VA examination for his low back disability.  At that examination he reported that he didn't know why he was at the examination, saying that he had no new problem or complaints since his May 2011 examination for his low back.  He denied experiencing any flare ups that impacted the functioning of his low back.  He demonstrated forward flexion to 40 degrees, with pain at 25 degrees and his extension ended at 5 with pain at 5 degrees.  The examiner noted that the Veteran did not have additional limitation in range of motion of the lumbar spine after repetitive use testing, but that he did have functional loss and/or impairment of his spine.  Specifically, he experienced pain on movement and interference with sitting, standing and weight bearing.  He had localized tenderness upon palpation of his low back, but he did not experience guarding or muscle spasm of the lumbar spine.  His straight leg test was negative, and he noted that he did not have any radicular pain due to his low back.  The examiner further noted that the Veteran did not have any neurological abnormalities or findings related to the lumbar spine, such as bowel or bladder problems.  The examiner noted that the Veteran did not experience IVDS of the lumbar spine.  The Veteran reported that he did use assistive devices, including regular use of a brace and cane and use of a wheelchair when he was outside the house.  The examiner further noted that imaging studies of the lumbar spine confirmed that the Veteran had arthritis, but noted that his lumbar spine disability did not affect his ability to work.  

This examination report serves as the only evidence as to the condition of the Veteran's back disability during the course of the rating on appeal.  Of note, the Veteran has not alleged that his back disability has worsened since this examination.

Given the evidence of record, the Board finds that a disability rating in excess of 40 percent for the service connected low back disability is not warranted for the period on appeal. 
Here, the Veteran already receives the highest schedular rating available for limitation of motion, 40 percent.  Where a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).

The only means of obtaining a schedular rating in excess of 40 percent for a back disability is through the showing of either ankylosis or by showing the presence of IVDS with incapacitating episodes.  Here, the 2012 VA examination report concluded that neither ankylosis nor IVDS was present.  As such, the criteria for a schedular rating in excess of 40 percent have not been met with regard to his back disability.  Therefore, his claim is denied.

The Board has also considered the Veteran's statements that his disability is worse than the 40 percent rating he currently receives.  Specifically, in multiple statements the Veteran has reported that his chronic low back pain causes him difficulty in sitting, standing and walking.  He has also reported being required to self-medicate and rest frequently as a result of the pain.  The Board is sympathetic to these problems, but also notes that the Veteran has been assigned one of the highest schedular ratings available, along with separate ratings for neurologic impairment. 

Extraschedular Consideration

An extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1) (2014).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1). 

In June 2012, the Board remanded the case for referral to the Director of the VA Compensation & Pension Service for a determination as to whether the Veteran was entitled to assignment of an extraschedular rating for his low back disability in accordance with the provisions of 38 C.F.R. § 3.321(b)(1).

As the Court explained in Thun v. Peake, a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry."  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted. Id. See also 38 C.F.R. § 3.321(b)(1).  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996).

In an October 2012 letter, the Director of the VA Compensation & Pension Service determined, based on his review of the pertinent record, that entitlement to an extraschedular evaluation for the Veteran's service-connected low back disability was not warranted.  The issue of an extraschedular rating under 38 C.F.R. § 3.321(b) is no longer in the first instance.  It follows that the Board now has jurisdiction to adjudicate the extraschedular issue on the merits.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).

The Board has considered the October 2012 decision of the Director.  Along with specific findings from November 2004, July 2007 and April 2008, the Director noted that on the Veteran's Physical Residual Functional Capacity Assessment, he was able to lift 2- pounds, was able to stand or walk for about six hours in an eight hour workday and had the unlimited capacity to push and pull.  He referred to the July 2007 VA examination during which the examiner reported that he did not see anything on the Veteran's neurologic examination which would justify his complaints of pain other than his weight and possibly being "torpid."  The Veteran was able to take both his shoes off, bend over to the waist, squat all the way down to the floor, and get back up.  The Director noted that the Veteran had been said to be able to climb a ramp/stairs occasionally, and that there were no manipulative limitations, no visual limitations, no communicative limitations and no avoidance of concentrated exposure to extreme heat or cold.  

The Director concluded in his October 2012 statement that the evidentiary record did not establish that the Veteran's service connected lumbar spine disability presented such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization.  

The Board has considered the evidence discussed above.  The first part of the three-part test prescribed in Thun requires the Board to consider whether the schedular evaluation does not contemplate the claimant's level of disability and symptomatology.  In the present case, the Board is unable to conclude that there is anything in the present level of impairment produced by the Veteran's service-connected low back disability (to include the associated radiculopathy of his lower extremities) that would take it outside of the applicable rating schedule.  The applicable rating schedule contemplates impairment due to functional loss from limitation of motion and pain.  While recognizing that the Veteran clearly has limited functionality of his lumbar spine from pain and limitation of motion, there is nothing in the disability picture presented that shows symptoms not contemplated by applicable rating schedule so as to demonstrate an exceptional or unusual disability picture that renders impractical the application of the regular rating standards to rate the Veteran's individual case.

Because the assigned Diagnostic Code requires the Board to consider all of the Veteran's symptoms in determining whether the range of motion is functionally limited, the Board is essentially tasked with considering of all of the Veteran's low back related symptoms within the parameters of the schedular rating that is assigned. 

At previous VA examinations and in private doctors' July 2007, April 2008 and July 2012 statements, it has been noted that the Veteran has used a wheel chair, a cane and a brace to assist him in ambulation, specifically to walk as a result of his back disability.  The Board notes that the use of these assistive devices does not render the Veteran's service connected disabilities unique or unusual, and they do not mean that the schedular rating criteria do not adequately describe the symptoms of the Veteran's service connected disabilities, so as to trigger referral for extraschedular consideration. 

First, the use of an assistive device is not unexpected when a person experiences significant pain in the back.  That is, it is not a unique or unusual result of lower extremity disabilities.  It may signal that a disability is more severe when a person requires the use of a cane, but the use of the cane is required because the symptoms of the disability have increased.  As noted, the Veteran his already assigned the highest schedular rating based on limitation of motion.

This conclusion brings us to the second point that the use of an assistive device or cane is not a "symptom" of the Veteran's disability; rather, it is the result of low back symptoms such as pain, tenderness and limitation of motion.  In other words, the Veteran uses a cane because of pain in his back, but pain is a symptom that is specifically contemplated by the schedular rating criteria.  The same is true with limitations as to walking, sitting, or standing.  The Veteran has noted that he had difficulty walking because of an increase in pain.  Here, there are higher schedular ratings that take into account increased pain.  The Veteran is already in receipt of a 40 percent rating for his back pain under Diagnostic Code 5242, which would also suggest the need for the use of assistive devices such as a cane or brace; the absence of the need for such devices would likely suggest that severe pain or limitation of motion was not present; as such, the schedular rating criteria under which he has been evaluated and rated reasonably describe his symptomatology.  

Moreover, even if the schedular rating criteria were found to inadequately address the Veteran's service connected disabilities, the analysis directed by Thun would only shift to consideration of whether the Veteran's exceptional disability picture exhibited other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

In this case, the evidence simply does not exhibit any of the governing norms.  First, the Veteran's low back disability has not required hospitalization.  There is no allegation to the contrary.

With regard to employment, it is clear that the Veteran's low back disabilities cause impairment.  The Board is not suggesting that the Veteran's disabilities do not cause impairment, and it acknowledges the February 2000 statement by Dr. David McLain, M.D., which stated that the Veteran is totally disabled from any employment due to his conditions, including his back disability.  The Board further acknowledges the Veteran's June 2008 statement in his claim for TDIU, in which he asserted that he is not able to work due to both his neck and back injuries.  However, the schedular rating that is assigned in this case is assigned to compensate in large part for any impairment with employment.  The impairment from the noted disabilities is what would be expected to merit the 40 percent rating that he is currently assigned for low back problems, as well as the multiple 20 percent ratings assigned for neurologic impairment as a result of the Veteran's back disability.  As such, referral for extraschedular consideration is not warranted.

Therefore, because the facts of the case do not satisfy the Thun test, the Board is in concurrence with the October 2012 determination of the Director of the VA Compensation & Pension Service in concluding that this case does not warrant extraschedular consideration.

Entitlement to an Effective Date Prior to May 13, 2011 for an Increased Evaluation for Bilateral Leg Radiculopathy

The Veteran was assigned a pair of 10 percent ratings for his bilateral leg radiculopathy by a January 2009 Board decision, with an effective date of September 23, 2002.  The RO effectuated the Board's grant in a January 2009 rating decision.  The Veteran appealed the extraschedular portion of the Board decision, but made no mention of the separate ratings for neurologic impairment.  He did not appeal this rating.  He likewise did not appeal the rating decision effectuating the grant. 

In May 2011, the Veteran underwent a VA examination which was found to constitute an informal claim.  In September 2011, the Veteran was assigned an increased rating for his bilateral leg radiculopathy of 20 percent, effective May 13, 2011, the date he filed the increased rating claim.  The Veteran then filed a notice of disagreement to this effective date, asserting that the 20 percent should be applied sooner than May 2011.  

The provisions governing the assignment of the effective date of an increased rating are set forth above.   

Based on a review of the evidence, the Board concludes that an effective date earlier than May 13, 2011 for the assignment of a 20 percent rating for neurologic impairment of the lower extremities secondary to a low back disability is not warranted.  

In this case, there is no contention that the Veteran appealed the January 2009 rating decision that assigned a 10 percent rating for his bilateral leg radiculopathy and the effective date of September 2002, and he failed to address the issue in his appeal of the Board decision (assigning the 10 percent ratings) to the Court.  As such, whether the Board decision or the rating decision effectuating the rating decision is found to constitute the final decision, either would be considered final decisions at this juncture and clear and unmistakable error (CUE) has not been asserted with either decision.  

In finding that the January 2009 rating decision is final, the Board is cognizant of the holding of the Federal Circuit in Bond v. Shinseki, 659 F.3d 1362 (2011).  In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Here, no additional evidence pertinent to the issue of the severity of the Veteran's radiculopathy was received between the January 2009 rating decision and the May 2011 increased rating claim.  

Between January 2009 and May 2011, no claim was filed seeking a higher rating.

As such, May 13, 2011 is the appropriate effective date and entitlement to an effective date for a 20 percent rating for the service-connected bilateral leg radiculopathy is not warranted.

Entitlement to a Disability Rating in Excess of 20 Percent for Right and Left Leg Radiculopathy

In a May 2011 informal claim, the Veteran requested an increase in his 10 percent disability rating for bilateral leg radiculopathy.  In a September 2011 he was granted a 20 percent rating for each leg, and he filed a notice of disagreement seeking a higher rating.  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8520, a maximum schedular rating of 80 percent is awarded for complete paralysis of the sciatic nerve.  With complete paralysis, the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  When there is incomplete paralysis, a 60 percent rating is in order for severe disability with marked muscular atrophy.  Moderately severe incomplete paralysis warrants a 40 percent evaluation, moderate incomplete paralysis warrants a 20 percent rating, and mild incomplete paralysis warrants a 10 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).  

Under the code used by the RO in August 2012, Diagnostic Code 8521, a maximum scheduler rating of 40 percent is awarded for complete paralysis of the external popliteal nerve.  With complete paralysis, there is foot drop and slight droop of the first phalanges of all toes, there is no dorsiflexion of the foot, extension (dorsal flexion) of the proximal phalanges of the toes is lost, abduction of the foot is lost and adduction weakened, and anesthesia covers the entire dorsum of the foot and toes.  When there is incomplete paralysis, a 30 percent rating is in order for severe disability, moderate incomplete paralysis warrants a 20 percent rating, and mild incomplete paralysis warrants a 10 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8521 (2014).  

The Veteran was afforded a VA examination for his peripheral nerves in May 2011.  At that examination, the Veteran reported that he started having issues with the sciatic pain in his legs at the same time as his low back pain.  He noted that this has continued and progressed, and that he has severe pain and is on medication for it.  His response to treatments has been fair, and he has symptoms of numbness, paresthesias, dysesthesias and pain.  He had normal reflex and motor findings and normal muscle tone.  However, sensation was decreased, his gait was abnormal and he was diagnosed with bilateral leg radiculopathy.  The examiner noted that the Veteran experienced neuritis and neuralgia, with decreased mobility and an effect on his ability to perform chores, drive, dress and bathe.  Paralysis was absent.  

At his July 2012 examination for his back, the Veteran denied experiencing radicular pain in either of his lower extremities, and the examiner noted that he did not have any neurological abnormalities such as bowel or bladder problems.  Muscle strength testing was normal in both lower extremities.  The Veteran did not have any muscle atrophy.  Reflexes were normal at the knees and 1+ at the ankles.  Sensory testing was normal in every aspect except the left foot/toes where it was noted to be decreased.  Straight leg raises were normal bilaterally.

Based on review of the record, the Board finds that the competent and probative evidence of record does not indicate any increase in disability rating for the right or left lower extremity peripheral neuropathy is warranted, nor is a separate disability warranted for either lower extremity prior to this date.  

In this regard, the VA examiners at the May 2011 and July 2012 examinations did not observe what could be considered moderately severe incomplete paralysis in either of the Veteran's lower extremities.  Of note, radiculopathy was not even diagnosed at the more recent examination and no essentially no neurologic findings were observed, and certainly none that would justify the 20 percent ratings that are  currently assigned for both lower extremities.  Therefore, the Veteran is not warranted a rating in excess of 20 percent for radiculopathy of either lower extremity.  There is no competent and probative evidence to the contrary.  Based on this record, an increase in disability rating is not warranted for radiculopathy of either lower extremity.

The Board has considered whether referral for an extraschedular evaluation is warranted for the increased rating claims for bilateral leg radiculopathy.  As described above, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  See Thun, supra.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's lower extremity radiculopathy is reasonably contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria provides for disability ratings based on incomplete paralysis of the nerves.  In this Veteran's case, the respective ratings assigned under Diagnostic Code 8520 are based on the average impairment of earning capacity resulting from radiculopathy of the lower extremities.  The schedular rating criteria in this case contemplate symptomatology found within the record of evidence, specifically difficulties caused by abnormal nerve functioning between the spine and the lower extremities, including pain and numbness.  38 C.F.R. § 4.124a.  The record includes VA examination reports where the Veteran's lay evidence of functional limitations related to his symptoms of radiculopathy, including difficulty with prolonged sitting, standing, and walking, were considered.  Moreover, the schedular rating criteria for disabilities of the nerves provides ratings that are "mild," and "moderate" etc.  In so doing, the Board is empowered to consider all of the neurologic symptoms the Veteran experiences within the context of providing the assigned rating.  As such, the Board necessarily considers all of the Veteran's neurologic symptomatology in providing the schedular rating.  Therefore, the schedular rating reasonably considers the Veteran's symptomatology and referral for extraschedular consideration for the Veteran's bilateral leg radiculopathy is not warranted.  Additionally, as noted above, the Veteran specifically denied neurologic symptomatology at his most recent VA examination.

Rice Considerations

The Board has also considered whether an inferred claim for TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised, but because the Veteran is already in receipt of TDIU from June 9, 2008, specifically for his back and the associated neurologic components,  Rice is inapplicable. 

Entitlement to an Effective Date Prior to June 9, 2008 for TDIU

The Veteran was awarded TDIU by a September 2011 rating decision, and assigned an effective date of June 9, 2008.  A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  An effective date for an award of TDIU is generally either the date entitlement arose or the date of claim, whichever is later.  38 C.F.R. § 3.400(o)(1).  The exception to this rule is that if it is shown to be factually ascertainable that the Veteran was unemployable as a result of his service connected disabilities within a year of the date the claim is received, then the effective date may be assigned as of the date of that evidence.  38 C.F.R. § 3.400(o)(2).

The first question to be addressed is when the claim for TDIU was received.  An informal claim is defined as any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not
sui juris may be considered an informal claim.  Such informal claim must identify
the benefit sought.  38 C.F.R. § 3.155.  A report of examination or hospitalization will be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.157(a).

In September 2003, the Board, in conjunction with adjudicating a claim for an increased rating for his back, denied the Veteran's claim for TDIU.  The Veteran appealed the back portion of the claim, but did not appeal the TDIU portion.

Thereafter, no document was submitted that could be construed as a claim for TDIU until June 2008.  The Board notes that that claim is the first evidence that the Veteran was unemployable as a result of his service connected disabilities after the TDIU claim had been finally denied in 2003.  That is, there is no evidence within a year of June 2008 which makes it factually ascertainable that he was unemployable as a result of his service connected disabilities.  

Here, the effective date that was assigned was the date the Veteran's claim was received, and no evidence has been submitted within a year of that decision that makes it factually ascertainable that the Veteran was unemployable as a result of his service connected disabilities.  As such, the criteria for an earlier effective date for TDIU have not been met, and the Veteran's claim is denied.  


ORDER

An effective date prior to February 11, 2000 for an increased evaluation for a low back disability is denied.

A disability rating in excess of 40 percent for a low back disability is denied.

An extraschedular evaluation for a service-connected low back disability is denied.  

An effective date prior to May 13, 2011 for an increased evaluation for right leg radiculopathy is denied.

A disability rating in excess of 20 percent for right leg radiculopathy is denied.

An effective date prior to May 13, 2011 for left leg radiculopathy is denied.  

A disability rating in excess of 20 percent for left leg radiculopathy is denied.  

A disability rating prior to June 9, 2008 for TDIU is denied.  


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


